Terry, C. J. delivered the opinion of the Court
Baldwin, J. concurring.
There is in the record no properly authenticated statement or bill of exceptions, setting out the evidence.
The statement in the record is neither signed by the Judge, nor agreed to by the parties, nor does it appear that a copy was ever served on Respondent or his Attorney.
*171The Clerk’s certificate that the statement is the same which was used on the argument of the motion for a new trial, is entitled to no weight, as the Clerk is not authorized by law to verify a statement in that form.
The judgment roll disclosing no irregularities, the judgment is affirmed.